Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
The claims 7-13 and 17-34 are allowed.  Specifically, the independent Claims 7, 11, 21 and 28 are allowed over the prior art. The dependent Claims (8-10, 12-13, 17-20, 22-27 and 29-34) are also allowed due to its dependencies to said independent Claims. Regarding claim 1-6 and 14-16: cancelled.
Reasons for allowance
Regarding prior art, Claims 7, 11, 21 and 28. Though the prior arts teach, the prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claims 7, 11, 21 and 28:  “if the sensor reading is indicative of the alarm state, triggering variable active dilution inside the underground vault, obtaining at least one new sensor reading after triggering the variable active dilution, and determining whether the sensor reading includes sensor drift based at least in part on the at least one new sensor reading;” (Claim 7).
“ when the sensor reading is indicative of the alarm state, trigger variable active dilution inside the underground vault, obtain at least one new sensor reading after triggering the variable active dilution, and determine whether the sensor reading includes sensor drift based at least in part on the at least one new sensor reading; establish the alarm state when the sensor reading is determined not to include sensor drift; and remove the sensor drift when the sensor reading is determined to include sensor drift” (Claim 11).
“when the sensor reading is indicative of the alarm state, trigger variable active dilution inside the underground vault, obtain at least one new sensor reading after triggering the variable active dilution, and determine whether the sensor reading includes sensor drift based at least in part on the at least one new sensor reading, the variable active dilution being dilution of a first type; establish the alarm state when the sensor reading is determined not to include sensor drift; and remove the sensor drift when the sensor reading is determined to include sensor drift” (Claim 21).
“when the sensor reading is indicative of the alarm state, trigger variable active dilution inside the underground vault, obtain at least one new sensor reading after triggering the variable active dilution, and determine whether the sensor reading includes sensor drift based at least in part on the at least one new sensor reading, the variable active dilution being dilution of a second type; establish the alarm state when the sensor reading is determined not to include sensor drift; and remove the sensor drift when the sensor reading is determined to include sensor drift” (Claim 28).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864